Title: To Benjamin Franklin from [Noël-Jacques] Pissot, 3 July 1784
From: Pissot, Noël-Jacques
To: Franklin, Benjamin



Monsieur,
Paris Le 3 Juillet 1784.

Vous ne devez point douter que s’il me fut resté un exe. du voyage de Cook je me Serois fait un devoir de vous echanger le volume que vous avez reçu double. Je vous envoy, Selon vos desirs, le nom des personnes de connoissance à qui j’en ai vendu. J’ose me flater que l’un de ces Messieurs se feront un vrai plaisir

de vous prêter le vol. dont vous avez besoin en attendant que Mr. Nicoll vous l’ait échangé.
Mr. Le Duc De Chaulnes, rue de Bondi.
Mr. Suard, de l’acad. françoise, rue Louis-Le Grand.
Mr. Panchaud, Banquier, rue st honoré proche st. Roch.
Mr. Panckoucke, Libraire, rue des Poitevins.
Je ne connois point les autres personnes qui m’en ont acheté.
J’ai l’honneur d’être avec respect Monsieur, Vôtre tres humble et tres obeissant serviteur

Pissot

 
Notation: Pissot 3 Juillet 1784
